           Case 1:19-cv-09399-ER Document 64 Filed 02/17/21 Page 1 of 3


                        SERGEI OREL, LLC
                              Attorneys at Law
                    2125 Center Avenue, Suite 608
                     Fort Lee, New Jersey 07024

                                                                          Tel: 201-491-1464
                                                                         Fax: 201-604-6775
                                                                       sorel@sergei-orel.com
February 17, 2021

VIA ECF ONLY

Hon. Edgardo Ramos, U.S.D.J.
Thurgood Marshall United States Courthouse
Courtroom 619
40 Foley Square
New York, NY 10007

   RE:             POOF-SLINKY, LLC v. A.S. PLASTIC TOYS CO., LTD., et al.
   Civil Action No.:    19-cv-9399

Dear Your Honor,

This office represents the following defendants in the above matter:

A.S. Plastic Toys Co., Ltd.

Amy & Benton Toys & Gifts Co., Ltd.

Believe-fly Trading (Toys) Co., Ltd. (Shantou)

Guangdong Hershey Spring Industrial Co. Ltd.

Hhsmile

Longyan Lang Ling Heng Chuang Trading Ltd.

Nbjustin

Ningbo Zhenrong Intn'l Trading Co., Ltd.

Shantou Chenghai Haoda Toys Co., Ltd.

Shantou Chenghai Hengya Toys Co., Ltd.

Shantou Chenghai Pengcheng Toy Ind. Co., Ltd.
Shantou Chenghai Sweet Baby Toys Firm



                                           1
         Case 1:19-cv-09399-ER Document 64 Filed 02/17/21 Page 2 of 3




Shantou Chenghai Yuansheng Toys Industry Co., Ltd.
Shantou Chenghai Yueqi Toys Firm
Shantou City Chenghai Xinbooming Toys Factory
Shantou H&C Toys & Crafs Manufactory
Shantou Kunyang Trading Co., Ltd.

Shantou Longhu XuChang Toys Firm

Shantou Lucky Toys & Gift Firm

Shantou Mingtong Toys Industrial Co., Ltd.

Shantou South Toys Factory

Shantou Tianyi Toys Industrial Co., Ltd.

Hengjun Plastic Toys Manufactory Shaoxing Jinlangte Sports Goods Co., Ltd.

Shenzhen X-World Technology Co., Ltd.

Shenzhen Gift Joint Promo Co., Ltd.

Wenling Bestone Commodity Factory

Yiwu B&T Crafts & Arts Co., Ltd.

Yiwu Power Import & Export Co., Ltd.

Yiwu Qida Household Items Factory
Zhangping TK Toys And Gifts Co., Ltd.

Shantou Chenghai Kaishenglong Toys Factory

Shantou Jinyu Trading Co., Ltd., and
Great International Toys Ltd.


It is respectfully requested that the time of tomorrow’s court appearance be moved from
11 am to 1 pm or 2 pm tomorrow, February 18, 2021, or to a later time/date, as per
below.

I am due to appear at 9:45 am on the same day, February 18, 2021, at a telephonic
court hearing before the New Jersey Supreme Court, in another court hearing matter.


                                           2
         Case 1:19-cv-09399-ER Document 64 Filed 02/17/21 Page 3 of 3




That hearing had been scheduled way before the current 11 am hearing was scheduled
in this matter. That case was entered on my calendar for 9:00 am for 2/18/2021, but I
have learned earlier this morning that the case is actually on for 9:45 am for 2/18/2021,
i.e., a mere 1 hour and 15 minutes before the hearing in this matter.

I do not know for how long the NJ Supreme Court hearing will last exactly, but it will be
definitely more than 1 hour at least, based on the length of the previous hearing in that
matter.

Therefore it is respectfully requested that the time of tomorrow’s hearing in the present
case be moved to 1 pm or 2 pm tomorrow, February 18, 2021. If that is not possible,
then please reschedule it for Friday, February 19, 2021, at any time after 1:30 pm, as I
am engaged in another hearing in another matter on February 19, 2021, between 10:30
am and 1:30 pm. Alternatively, I am also available on February 22, 2021 after 12:00 pm,
on February 23, 2021 before 1 pm, and all days on February 24 and 25, 2021.

I have reached out to the adversary attorney, Brieanne Scully, to get her consent to the
requested adjournment of the hearing time in this matter, in order to submit a joint
adjournment request to the Court, but she informed me today by email that she is not
available at either 1 pm or 2 pm tomorrow, unfortunately.

Therefore, I respectfully request the court to accommodate me in this scheduling matter
and have tomorrow’s 11 am appearance re-scheduled to a later time or date, as per
above.

Many thanks for your courtesies.

Best regards,




Sergei Orel

                             CERTIFICATION OF SERVICE

       I certify that on this 17th day of February, 2021, the foregoing was delivered by
ECF to, and I have mailed a copy of this pleading, via email to
bscully@ipcounselors.com to:

Brieanne Scully, Esq., Epstein Drangel LLP, 60 East 42nd Street, Suite 2520, New York,
NY 10165

Dated: February 17, 2021           _____/Sergei Orel/_________
                                         Sergei Orel, Esq.


                                            3
